Name: Commission Implementing Decision (EU) 2015/2434 of 18 December 2015 amending Implementing Decision 2014/237/EU on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain fruits and vegetables originating in India (notified under document C(2015) 9178)
 Type: Decision_IMPL
 Subject Matter: trade;  tariff policy;  trade policy;  Asia and Oceania;  international trade;  plant product;  agricultural activity
 Date Published: 2015-12-22

 22.12.2015 EN Official Journal of the European Union L 334/61 COMMISSION IMPLEMENTING DECISION (EU) 2015/2434 of 18 December 2015 amending Implementing Decision 2014/237/EU on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain fruits and vegetables originating in India (notified under document C(2015) 9178) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Implementing Decision 2014/237/EU (2) prohibits the import from India of plants other than seeds and roots of Colocasia Schott, plants other than seeds of Momordica L., Solanum melongena L. and Trichosanthes L. Furthermore, for the import of plants of Mangifera L. other than seeds, Implementing Decision 2014/237/EU requires that appropriate measures are taken by Indian authorities to ensure that consignments are free from harmful organisms. (2) Implementing Decision 2014/237/EU is limited in time. In light of the number of interceptions of harmful organisms on a wide range of plants and plant products of Indian origin, the Commission concludes that further improvements of the Indian phytosanitary certification system are needed. Consequently, it is appropriate to extend the validity of Implementing Decision 2014/237/EU until 31 December 2016. (3) Implementing Decision 2014/237/EU should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Implementing Decision 2014/237/EU is replaced by the following: Article 2 This Decision shall expire on 31 December 2016. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 December 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2014/237/EU of 24 April 2014 on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain fruits and vegetables originating in India (OJ L 125, 26.4.2014, p. 93).